DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, directed to claims 1-19 in the reply filed on 25 March 2021 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021 as indicated above.

Claim Objections
Claims 13, 18, and 19 are objected to because of the following informalities:
As to claim 13: Lines 1-2 of the claim recite in part “the multi-phase solution” but there is a lack of antecedent basis in the claim or parent claim 1 for such a limitation. However, it is interpreted from context and Applicant’s as-filed specification ¶ 3 that the term “multi-phase solution” is synonymous with “multi-phase fluid”, which does have proper antecedent basis in claim 1, and therefore the examiner is interpreting the claim limitation of “multi-phase solution” to be the same as “multi-phase fluid” as recited in claim 1 from which claim 3 depends. 
claim 18: Line 2 of the claim recites in part “feed a flare stack trough a variable choke orifice” but it is interpreted from context and Applicant’s as-filed specification ¶ 29 (which notes that “gas can be moved through the compressor) that this is a typographical error and that Applicant intended to recite instead --feed a flare stack through a variable choke orifice-- which is the interpretation taken by the examiner for the purpose of expedient examination.  
As to claim 19: Line 3 of the claim recites in part “adequate air flow versus the ejected gas flow at the nozzle” but it is unclear how an air flow can be “versus” another flow. However, it appears from Applicant’s as-filed specification ¶ 30 that the recitation of “optimum setting of the nozzle 221 versus the pressure gauge 223” indicates that the term “versus” is being used to indicate that the air flow is compared to ejected gas flow at the nozzle and accordingly is the interpretation taken by the examiner for the purpose of expedient examination. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In particular, claim 18, reciting in part “means for controlling a choke orifice at least in part in response to a pressure measured by the pressure gauge” is considered to invoke claim interpretation according to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means for” is followed by a function (i.e., controlling) that is not modified by sufficient structure, material, or acts for performing the claimed function.
Accordingly, claim 19, which depends from claim 18 and also recites in part “means for controlling the choke orifice” is also considered to invoke claim interpretation according to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19: The claim recites in line 3 the limitations of “ejected gas flow” and “the nozzle”, however there appears to be a lack of antecedent basis for each of the limitations in the claim because it is unclear where the gas flow is being ejected from and there does not appear to be a previously recited limitation of a nozzle in any of parent claims 1, 3, 15, 17, or 18 and therefore it is unclear how to compare an air flow at the choke orifice to an ejected gas flow at the nozzle because said nozzle is not describe previously in the claim or any of the claims from which it depends.
Because the recited “nozzle” lacks antecedent basis and an air flow is to be compared from the controller choke orifice to the ejected gas flow at said nozzle, a proper prior art search could not be conducted on the claim at this time. The examiner recommends either amending the claim to introduce a nozzle with an ejected gas flow that may be compared to air flow in a 

As to claim 19: The term "adequate" in claim 19 is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, the plain meaning of “adequate” is synonymous with “sufficient” or “acceptable” but there is no description in Applicant’s as-filed specification that provides a standard for determining how the recited “air flow” is to be judged to be adequate or not when compared to (see the above objection of the claim which interprets “versus” to imply that the entrained air flow is to be compared as suggested by Applicant’s as-filed specification  ejected gas flow at a nozzle such as also recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. US PG-PUB 2017/0138189 A1 (hereafter Ahmad) in view of Arefjord et al. US PG-PUB 2019/0063203 A1 (hereafter Arefjord).
As to claim 1: Ahmad discloses a multi-phase fluid flow measurement system (fig. 1A and see ¶ 7), comprising:
a fluid supply pipe oriented in an at least partially vertical orientation (¶ 19 regarding the connection of the multiphase fluid flow system to an oil well - said connection is considered to be oriented in an at least partially vertical orientation because such an oil well extends at least partially vertically and therefore a connection between said well and the flow system is oriented at least partially vertically as well), the fluid supply pipe being configured to carry a multi-phase fluid upward through the fluid supply pipe (¶ 19 - the fluid that passes through said 
Ahmad does not explicitly teach:
wherein the multi-phase fluid has an upwardly-facing fluid surface;
a transfer pipe extending laterally from the fluid supply pipe, wherein the multi-phase fluid is pressurized sufficiently to flow through the transfer pipe while the upwardly-facing fluid surface is steady and remains steady as it enters the transfer pipe;
a barrier positioned to at least partially impede the flow of the multi-phase fluid through the transfer pipe; and
a level sensor configured to measure a depth of the multi-phase fluid as it flows from the transfer pipe.

Arefjord teaches a multi-phase fluid (see ¶ 49) that has an upwardly-facing fluid surface (the upwardly-facing fluid surface of fluid in the tank 101 as disclosed in ¶ 47);
   a transfer pipe (224; fig. 1 and see ¶ 58 which notes that fluid flows from tank 101 therethrough and is therefore considered to be a transfer pipe) extending laterally (see fig. 1 regarding the laterally disposed pipe 224; when considered in combination with Ahmad that is considered to teach a vertical fluid supply pipe, the transfer pipe 224 is considered to extend laterally from said fluid supply pipe), wherein the multi-phase fluid is pressurized sufficiently to flow through the transfer pipe while the upwardly-facing fluid surface is steady and remains steady as it enters the transfer pipe (the multi-phase fluid is considered to be pressurized sufficiently to flow through the transfer pipe 224 as disclosed in ¶ 58 because fluid will flow 
a barrier (124; fig. 1 and see ¶ 62) positioned to at least partially impede the flow of the multi-phase fluid through the transfer pipe (the barrier is considered to be positioned to at least partially impede the flow of the multi-phase fluid through the transfer pipe because said flow will be limited by how much fluid transfers first into tank 102 and subsequently passes the baffle as disclosed in ¶ 62 - i.e. the flow of the multi-phase fluid through the transfer pipe is limited depending upon the filling of the tank 102 and how much fluid passes the barrier 124); and
a level sensor (107; fig. 1 and see ¶ 50) configured to measure a depth of the multi-phase fluid as it flows from the transfer pipe (the level sensor 107 measures a depth of the multi-phase fluid as it flows from the transfer pipe 224 into tank 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad in the manner suggested by Arefjord because such a construction provides numerous benefits including analyzing a multi-phase fluid to improve efficiency of oil/water separation and can obviate requirement of another processing product, such as suggested in Arefjord ¶ 66. Accordingly, the system of Ahmad could benefit from improved separation characteristics and reduced operating cost as also noted in Arefjord ¶ 66.

claim 3: Ahmad as modified by Arefjord teaches the multi-phase fluid flow measurement system of claim 1, further comprising a mud-gas separator (MGS) unit (102 of Arefjord as disclosed in ¶ 59 and 60 which notes that tank 102 serves to separate the constituent components of the flow) coupled to the transfer pipe (fig. 1A of Arefjord depicting transfer pipe 224 connected to separation tank 102) and configured to receive the multi-phase fluid (¶ 51 of Arefjord).

As to claim 13: Ahmad as modified by Arefjord teaches the multi-phase fluid flow measurement system of claim 1 wherein the multi-phase solution (see the above claim objection of the present claim wherein it is noted that the examiner is interpreting the term “multi-phase solution” to be the same as “multi-phase fluid” as recited in parent claim 1) includes at least one of mud and hydrocarbons (¶ 47 and 48 of Arefjord note that the fluid contains hydrocarbons).

As to claim 14: Ahmad as modified by Arefjord teaches the multi-phase flow measurement system of claim 3, further comprising a controller configured to release at least one of fluid or gas from the mud-gas separator in response to the level sensor determining that the fluid level has reached a predetermined level (¶ 43 of Arefjord in addition to further details in ¶ 64 that suggests releasing at least one of fluid or gas from the mud-gas separator 102 in response to level sensor 107 signals).

claim 15: Ahmad as modified by Arefjord teaches the multi-phase fluid flow measurement system of claim 3, further comprising a gas line (130 of Arefjord; fig. 1) configured to carry gas out of the MGS unit released from the multi-phase fluid (¶ 63 of Arefjord which notes that gas that is released from the liquids as noted in ¶57 can exit through conduit 130 for collection).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. US PG-PUB 2017/0138189 A1 (hereafter Ahmad) in view of Arefjord et al. US PG-PUB 2019/0063203 A1 (hereafter Arefjord) as applied to claim 1 above, and further in view of Amado et al. US PG-PUB 2004/0011748 A1 (hereafter Amado).
As to claim 2: Ahmad as modified by Arefjord teaches all of the limitations of the claimed invention as described above regarding claim 1, including a barrier (124 of Arefjord as disclosed in ¶ 62), but does not explicitly teach:
wherein the barrier is a Weir plate.
Amado teaches the use of a weir plate (6; ¶ 39) utilized in a flow involving a multi-phase flow (¶ 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ahmad as modified by Arefjord by replacing the baffle with a Weir plate as suggested in ¶ 39 of Amado because such a plate may be utilized to precisely control how the multi-phase flow is separated by varying the height of the plate as further suggested in Amado ¶ 40 and thus increases the functionality of the system .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. US PG-PUB 2017/0138189 A1 (hereafter Ahmad) in view of Arefjord et al. US PG-PUB 2019/0063203 A1 (hereafter Arefjord) as applied to claim 15 above, and further in view of Goodwin US PG-PUB 2014/0033816 A1 (hereafter Goodwin).
As to claim 16: Ahmad as modified by Arefjord teaches all of the limitations of the claimed invention as described above regarding claim 15, including a gas line (130 of Arefjord), but does not explicitly teach:
further comprising a sensor configured to enable a determination of a type and amount of gas flowing through the gas line.
Goodwin teaches the use of sensors (1002, 1004; see ¶ 71) that enable a determination of a type and amount of gas (¶ 69 notes that sensors may be provided which determine volumes of both a gas and liquid phase as well as details in ¶ 71 which notes that further sensors may be embodied as density and viscosity sensors in such a system may determining chemical composition of the phases present).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ahmad as modified by Arefjord in the manner suggested by Goodwin because the specific compositions and other information related thereto are of interest for archival literature as noted in Goodwin ¶ 71.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. US PG-PUB 2017/0138189 A1 (hereafter Ahmad) in view of Arefjord et al. US PG-PUB 2019/0063203 A1 (hereafter Arefjord) as applied to claim 15 above, and further in view of Bruun et al. US PG-PUB 2012/0000643 A1 (hereafter Bruun).
As to claim 17: Ahmad as modified by Arefjord teaches all of the limitations of the claimed invention as described above regarding claim 15, including a gas line (130 of Arefjord), but does not explicitly teach:
further comprising a compressor in the gas line.
Bruun teaches that, in a multiphase mixture, gas sent along a gas line may include a compressor in said gas line (¶ 78 regarding the multiphase mixture which has a gas line 87, considered in combination equivalent to 130 of Arefjord, which has a compressor 85 in the line).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ahmad as modified by Arefjord in the manner suggested above by Bruun because the gas separated may then be fed for further handling as noted in ¶ 78 of Bruun.

Allowable Subject Matter
Claims 4-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 4: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a gas transfer conduit between (emphasis added) the fluid supply pipe and the mud-gas separator unit.
In particular, although Arefjord is considered to disclose a gas transfer conduit 116 as disclosed in ¶ 57, this gas transfer conduit is located within [see Arefjord ¶ 42, for example] the tank 102 that is considered to be equivalent to the claimed mud-gas separator unit and therefore is not considered to be between the fluid supply pipe [that supplied the multi-phase flow as disclosed in ¶ 19 of Ahmad] and the mud-gas separator unit 102 of Arefjord and there does not appear to be a teaching in the prior art of record that would render obvious moving said gas transfer conduit to be between the fluid supply pipe and the mud-gas separator unit.

As to claim 5: The prior art of record does not disclose or render obvious to the skilled artisan the limitations of a plurality of baffles in the mud-gas separator, wherein at least one of the baffles has a force sensor configured to measure kinetic energy within the multi-phase fluid.
In particular, although it is known from the prior art to have a baffle which measures force incident upon the baffle by a flow (see, for example, the included English translation of Franz et al. WO 2010/054416 A ¶ 20 regarding the baffle plate 4 that has a force sensor 6 which measures force acting on the plate), there is no teaching or suggestion in the prior art of record to modify Ahmad and/or Arefjord according to this disclosure of Franz to arrive at a system which has both (emphasis added) a plurality of baffles in the mud-gas separator and (emphasis added) at least one of the baffles has a force sensor configured to measure kinetic energy 

As to claims 6-12: Each of said claims depends ultimately from claim 5 and accordingly each is indicated objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least by virtue of their respective dependencies upon claim 5 which is objected to for the reasons noted above.

 As to claim 18: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a compressor that is configured to feed a flare stack through a variable choke orifice, a pressure gauge in the gas line, and means for controlling a choke orifice at least in part in response to a pressure measured by the pressure gauge, when considered in combination with the other limitations of the claim as recited and in light of the other limitations as recited in parent claims 1, 3, 15, and 17.
In particular, although it is known from the prior art to teach various features that are related to the limitations recited in claim 18, (see, for example, Stangherlin et al. US PG-PUB 2018/0258729 A1, ¶ 257 which is considered to teach a compressor 110, a flare system 200, air choke manifolds 114 and 116, a pressure sensor considered to be synonymous with a pressure .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856